Citation Nr: 1531357	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  11-28 317	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, prior to December 6, 2012, and a disability rating in excess of 40 percent on and after December 6, 2012.

2. Entitlement to an initial disability rating in excess of 10 percent for diabetic neuropathy of the left lower extremity prior to November 4, 2008, a disability rating in excess of 20 percent from November 4, 2008, to December 5, 2012, and a disability rating in excess of 40 percent on and after December 6, 2012.

3. Entitlement to an initial disability rating in excess of 10 percent for diabetic neuropathy of the right lower extremity prior to November 4, 2008, a disability rating in excess of 20 percent from November 4, 2008, to December 5, 2012, and a disability rating in excess of 10 percent on and after December 6, 2012.

4. Entitlement to a compensable initial disability rating for bladder paresthesia.

5. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected posttraumatic stress disorder (PTSD) and to include as secondary to service-connected diabetes mellitus, type II.

6. Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD and to include as secondary to service-connected diabetes mellitus, type II.

7. Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD and to include as secondary to service-connected diabetes mellitus, type II.

8. Entitlement to service connection for disability manifested by renal insufficiency, to include chronic kidney disease, and to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2009 and March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and the VA RO in Montgomery, Alabama, respectively.  Jurisdiction rests with the Montgomery RO, from which the appeal was certified. 

In January 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing.  A transcript of that hearing is associated with the record.

The Board notes that the Veteran's representative indicated in a June 2015 written brief presentation that the issues on appeal included entitlement to an effective date earlier than December 6, 2012, for the award of service connection for peripheral neuropathy of the right upper extremity and for the award of service connection for peripheral neuropathy of the left upper extremity.  However, the record does not show that the Veteran submitted a substantive appeal with respect to these issues nor have they been treated as being on appeal by VA.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  As such, the Board finds these issues are not ripe for appellate review.  38 C.F.R. § 20.202 (2014).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for GERD, obstructive sleep apnea, hypertension, and disability manifested by renal insufficiency are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. Prior to December 6, 2012, the Veteran's diabetes mellitus, type II, required insulin and a restricted diet but not regulation of activities.

2. On and after December 6, 2012, the Veteran's diabetes mellitus, type II, required insulin, a restricted diet, and regulation of activities but did not result in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

3. Prior to November 4, 2008, the Veteran's diabetic neuropathy of the left lower extremity was manifested by mild incomplete paralysis of the sciatic nerve.

4. From November 4, 2008, to December 5, 2012, the Veteran's diabetic neuropathy of the left lower extremity was manifested by moderate incomplete paralysis of the sciatic nerve.

5. On and after December 6, 2012, the Veteran's diabetic neuropathy of the left lower extremity was manifested by moderately severe incomplete paralysis of the sciatic nerve.

6. Prior to November 4, 2008, the Veteran's diabetic neuropathy of the right lower extremity was manifested by mild incomplete paralysis of the sciatic nerve.

7. On and after November 4, 2008, the Veteran's diabetic neuropathy of the right lower extremity was manifested by moderate incomplete paralysis of the sciatic nerve.

8. On and after December 6, 2012, the Veteran's bladder paresthesia was manifested by urinary frequency that required awakening to void three to four times per night.





CONCLUSIONS OF LAW

1. Prior to December 6, 2012, the criteria for a disability rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).

2. On and after December 6, 2012, the criteria for a disability rating in excess of 40 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).

3. Prior to November 4, 2008, the criteria for a disability rating in excess of 10 percent for diabetic neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

4. From November 4, 2008, to December 5, 2012, the criteria for a disability rating in excess of 20 percent for diabetic neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

5. On and after December 6, 2012, the criteria for a disability rating in excess of 40 percent for diabetic neuropathy of the left lower extremity based on paralysis of the sciatic nerve have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).


6. Prior to November 4, 2008, the criteria for a disability rating in excess of 10 percent for diabetic neuropathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

7. From November 4, 2008, to December 5, 2012, the criteria for a disability rating in excess of 20 percent for diabetic neuropathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

8. On and after December 6, 2012, the criteria for a disability rating of 20 percent, but no higher, for diabetic neuropathy of the right lower extremity have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

9. Prior to December 6, 2012, the criteria for a compensable initial disability rating for bladder paresthesia have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7512 (2014).

10. On and after December 6, 2012, the criteria for a disability rating of 20 percent for bladder paresthesia have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7512 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matters decided herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A September 2009 letter satisfied the duty to notify provisions with respect to the claims for increased disability ratings, direct service connection, and secondary service connection, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record contains the Veteran's service treatment records, identified private treatment records, VA treatment records and examination reports, and lay evidence.  With respect to the matters decided herein, the Veteran underwent VA examination in October 2009, March 2011, and December 2012.  The record demonstrates that the VA examiners reviewed the relevant medical history and the Veteran's lay statements.  Additionally, the examinations provided sufficient information to rate the service-connected disabilities on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  In March 2014, the Board remanded the Veteran's claims to obtain all VA treatment records from the VA Medical Centers in Montgomery and Tuskegee and any outstanding private treatment records.  Additional private treatment records and VA treatment records were obtained subsequent to the Board's Remand, and the RO issued a formal finding with notice to the Veteran that no additional treatment records were available from the VA Medical Center in Montgomery.  As such, the Board finds the RO substantially complied with the Board's Remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning his symptoms of and treatment for his service-connected disabilities during the pendency of the appeal.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  In addition, the Veteran was assisted at the hearing by an accredited representative from The American Legion.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran, and neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's record has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


Diabetes Mellitus, Type II

The RO received the Veteran's increased rating claim in February 2009, and as such, the rating period for consideration on appeal is from February 2008.  38 C.F.R. § 3.400 (2014).  Pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, the Veteran's service-connected diabetes mellitus, type II, is currently assigned a 20 percent disability rating prior to December 6, 2012, and a 40 percent disability rating on and after December 6, 2012.  Under Diagnostic Code 7913, a 20 percent disability rating is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent disability rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities, and a 60 percent disability rating is contemplated when diabetes mellitus requires insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent disability rating is warranted if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

"Regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119.  Note (1) under Diagnostic Code 7913 also indicates that compensable complications of diabetes mellitus are to be evaluated separately unless they are used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

Upon review, the Board finds the Veteran's diabetes mellitus, type II, does not warrant a disability rating in excess of 20 percent prior to December 6, 2012.  Although the clinical evidence indicates that the Veteran's diabetes mellitus required insulin and a restricted diet, the evidence does not reflect regulation of activities for VA purposes.  Specifically, a November 2008 treatment record indicates the Veteran could walk three miles, and the October 2009 VA examiner reported that the Veteran had no restrictions on activities.  The Veteran also did not have any symptoms of ketoacidosis or hypoglycemic reactions, and he had not been hospitalized for his diabetes.  The Veteran had been treated with insulin for less than two years and he met with his diabetic care provider every three to four months.  Although VA treatment records indicate the Veteran subsequently experienced hypoglycemic events, the Board finds it significant that these episodes did not require hospitalizations or twice a month visits to a diabetic care provider.  Additionally, a March 2012 treatment record indicates the Veteran was not following a diabetic diet.  Based on this evidence, the Board finds a disability rating in excess of 20 percent is not warranted at any time prior to December 6, 2012.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Furthermore, the Board finds the Veteran's diabetes mellitus, type II, does not warrant a disability rating in excess of 40 percent at any time on or after December 6, 2012.  Here, although the Veteran had a noncompensable complication involving erectile dysfunction, the evidence does not indicate that the Veteran experienced episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  The December 2012 VA examiner specifically reported that the Veteran had visited a diabetic care provider less than two times per month for episodes of ketoacidosis and/or hypoglycemic episodes.  In addition, the VA examiner noted that the record did not demonstrate, and the Veteran did not report, that he had experienced any episodes of ketoacidosis or hypoglycemia that required hospitalization in the past 12 months.  The VA examiner also recorded that the Veteran treated his diabetes mellitus with more than one injection of insulin per day but did not follow a restricted diet.  Based on the Veteran's reports of being unable to walk a half a mile without becoming hypoglycemic, the VA examiner found the Veteran's diabetes mellitus required regulation of activities.  However, the VA examiner determined that the Veteran did not have any progressive, unintentional weight loss or loss of strength attributable to his diabetes mellitus.  Based on this evidence, the Board finds a disability rating in excess of 40 percent for diabetes mellitus, type II, is not warranted at any time on or after December 6, 2012.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The Board acknowledges the Veteran's competent lay statements describing his symptoms and their effects on his daily life.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In particular, the Veteran reported in a November 2011 written statement that his diabetes mellitus required insulin and a restricted diet and that it restricted his activities.  Specifically, the Veteran asserted that he could no longer work for the Department of Transportation because of his diabetes mellitus.  In this respect, however, the Board notes that the evidence indicates the Veteran's inability to work was predicated on his use of insulin and not on any actual restriction of activities prior to December 6, 2012.  Furthermore, VA treatment records indicate that the Veteran's treating physicians consistently advised him to exercise more during this period.  Moreover, the Veteran does not assert, and the clinical evidence does not reflect, that he was hospitalized because of his diabetes mellitus, type II, or that he visited his diabetic care provider twice a month during the period on and after December 6, 2012.  For these reasons, the Board finds the criteria for disability ratings in excess of those already assigned have not been met for the periods on appeal.  38 C.F.R. § 4.119, Diagnostic Code 7913; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetic Neuropathy of the Left Lower Extremity and Right Lower Extremity

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520 for paralysis of the sciatic nerve, the Veteran's diabetic neuropathy of the left lower extremity is rated as 10 percent disabling from December 9, 2002, to November 3, 2008, 20 percent disabling from November 4, 2008, to December 5, 2012, and 40 percent disabling on and after December 6, 2012.  Also under Diagnostic Code 8520, his diabetic neuropathy of the right lower extremity is rated as 10 percent disabling from December 9, 2002, to November 3, 2008, 20 percent disabling from November 4, 2008, to December 5, 2012, and 10 percent disabling on and after December 6, 2012.  Diagnostic Code 8520 provides a 10 percent disability rating for mild incomplete paralysis of the sciatic nerve and a 20 percent disability rating for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis, and a 60 percent rating is provided for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent disability rating is provided for complete paralysis of the sciatic nerve, when the foot dangles and drops, no active movement is possible of the muscles below the knee, and flexion of the knee is weakened or lost.  38 C.F.R. § 4.124a defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

Upon review, the Board finds the Veteran's diabetic neuropathies of the left lower extremity and right lower extremity were manifested by mild incomplete paralysis of the sciatic nerves prior to November 4, 2008.  A December 1994 private treatment record shows pinprick sensation to the feet was very slightly decreased but considered mild at best, and in April 2002 the Veteran reported that the ends of his toes were numb.  Although the Veteran reported pain in both legs and bad cramps in July 2007, examination in December 2007 revealed that the cranial nerves were intact and his reflexes were fine.  In addition, muscle strength was well preserved.  In June 2008, the Veteran reported being able to walk two and a half to three miles per day.  As such, the Board finds disability ratings in excess of 10 percent are not warranted prior to November 4, 2008.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

From November 4, 2008, to December 5, 2012, the Board finds the Veteran's diabetic neuropathies were manifested by moderate incomplete paralysis of the sciatic nerves.  A November 4, 2008 cardiology procedure note shows the Veteran's peroneal nerves had decreased amplitudes and borderline normal conduction velocity.  His tibial nerves also had decreased amplitudes and decreased conduction velocities, and his sural nerves had prolonged latencies and decreased amplitudes.  The impression was sensory motor peripheral neuropathy of moderate severity due to a diabetic neuropathy.  Additionally, a March 2009 VA treatment record shows the Veteran reported that his walking was limited due to his leg problems.  On VA examination in October 2009, however, the Veteran denied any treatment for his neuropathy, and neurological examination was normal, with an intact protective threshold to microfilament testing in both feet.  Additionally, although the Veteran reported chronic pain from the waist down to his mid-legs and burning sensations in his toes in October 2010, sensory examination of the feet was normal.  Likewise, although a private physician reported in February 2011 that the Veteran's peripheral neuropathy was very problematic, neurological examination in June 2011 was grossly intact with normal filament testing.  Because the evidence does not reflect moderately severe incomplete paralysis of the sciatic nerves, the Board finds disability ratings in excess of 20 percent are not warranted from November 4, 2008, to December 5, 2012.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

On and after December 6, 2012, the Board finds the Veteran's diabetic neuropathy of the left lower extremity was manifested by moderately severe incomplete paralysis of the sciatic nerve without any marked muscular atrophy.  In this respect, the December 2012 VA examiner specifically found the Veteran had moderately severe incomplete paralysis of the sciatic nerve, with decreased light touch sensation in the left knee/thigh, ankle/lower leg, and foot/toes.  In addition, he had decreased vibration sensation and cold sensation.  The Veteran reported constant, moderate pain; severe, intermittent pain; severe paresthesias; and severe numbness.  He also reported that his diabetic neuropathy impacted his ability to work, as cramping and the loss of sensation in his feet caused him to lose his balance and fall.  In February 2013, the Veteran reported that his left lower leg had the sensation of being icy cold but was still warm to the touch, and he stated that he had pain day and night with weakness.  With consideration of the Veteran's statements in connection with the VA examiner's determination, the Board finds a disability rating in excess of 40 percent is not warranted for diabetic neuropathy of the left lower extremity at any time on or after December 6, 2012.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

On and after December 6, 2012, the Board finds the Veteran's diabetic neuropathy of the right lower extremity was manifested by moderate incomplete paralysis of the sciatic nerve.  Here, the Board notes the December 2012 VA examiner found the Veteran had only mild incomplete paralysis of the sciatic nerve.  However, based on the Veteran's consistent complaints of moderate, constant pain and numbness, the Board finds a disability rating of 20 percent, but no higher, for diabetic neuropathy of the right lower extremity is warranted on and after December 6, 2012.  38 C.F.R. § 4.124a, Diagnostic Code 8520; Gilbert, 1 Vet. App. 49.
 
The Board notes that the December 2012 VA examiner also found the Veteran had moderate incomplete paralysis of the femoral nerve of the left lower extremity and mild incomplete paralysis of the femoral nerve of the right lower extremity.  However, pyramiding, the evaluation of the same disability (or the same manifestation of a disability) under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2014).  Here, the Board finds the Veteran's reported symptoms of pain, cramping, numbness, and weakness have been the same throughout the record in connection with his diabetic neuropathies, and therefore, providing separate disability ratings for paralysis of the sciatic nerve and paralysis of the femoral nerve would result in compensating the Veteran multiple times over for the same symptoms of diabetic neuropathy.  As a result, assigning separate disability ratings for those disabilities is prohibited.  Furthermore, the disability ratings assigned for paralysis of the sciatic nerve are more favorable to the Veteran than the disability ratings that could be awarded for paralysis of the femoral nerve.  As such, the Board finds the disability ratings already assigned appropriately consider all of the Veteran's symptoms and avoid pyramiding, and increased or separate disability ratings under Diagnostic Code 8526 are not warranted.  38 C.F.R. § 4.124a; Gilbert, 1 Vet. App. 49.

As noted above, the Board acknowledges the Veteran's competent lay statements describing his symptoms.  Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 469; see also Buchanan, 451 F.3d 1331.  Here, the Board has based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements and includes the information necessary to rate the Veteran's diabetic neuropathies under the rating criteria.  Based on a review of all the evidence, the Board finds the evidence does not support disability ratings in excess of those already assigned for the periods prior to December 6, 2012.  However, resolving the benefit of the doubt in favor of the Veteran, the Board finds a disability rating of 20 percent, but no higher, for diabetic neuropathy of the right lower extremity is warranted on and after December 6, 2012.  38 C.F.R. § 4.124a, Diagnostic Code 8520; Gilbert, 1 Vet. App. 49.

Bladder Paresthesia

The Veteran's bladder paresthesia is currently evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 7512, which pertains to chronic cystitis and provides that such disability should be evaluated based on the criteria pertinent to voiding dysfunction, to include urine leakage, urinary frequency, or obstructive voiding.  38 C.F.R. 
§ 4.115a.  

An October 2008 private treatment record shows the Veteran reported early loss of bladder sensation, urinary frequency, and occasional urge incontinence.  However, a bladder scan revealed no residual.  The assessment was neurogenic bladder secondary to neuropathy, diabetes mellitus, type II.  On VA examination in October 2009, the Veteran had normal bladder function, and he only reported urinary frequency that was managed by regularly scheduled urination during the day.  Further, the December 2012 VA examiner found the Veteran did not have any voiding dysfunction.  However, the Board finds it significant that the Veteran reported nocturia three to four times per night and occasional burning with urination.  Based on this evidence, the Board finds the Veteran's bladder paresthesia warrants a 20 percent disability rating on and after December 6, 2012.  

Prior to December 6, 2012, a compensable initial disability rating is not warranted as the evidence indicates the Veteran only had to manage his urinary frequency by regularly scheduled urination during the day.  In addition, the evidence does not reflect marked obstructive symptomatology or the need for absorbent materials.  38 C.F.R. § 4.115a.  Additionally, the evidence does not reflect daytime voiding intervals less than one hour or awakening to void five or more times per night at any time from December 6, 2012.  Furthermore, the evidence does not demonstrate the wearing of absorbent materials that must be changed two to four times per day for a voiding dysfunction or urinary retention requiring intermittent or continuous catheterization.  As a result, the Board finds a disability rating in excess of 20 percent is not warranted at any time during the pendency of the appeal.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7512.  

Here, the Board acknowledges that the Veteran is competent to describe his symptoms and their effects on his daily life and occupation.  Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 469; see also Buchanan v, 451 F.3d 1331.  In granting the increased disability rating of 20 percent on and after December 6, 2012, the Board has based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements as well as the criteria necessary for rating the disability on appeal.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence supports a disability rating of 20 percent, but no higher, for service-connected bladder paresthesia on and after December 6, 2012.  38 C.F.R. § 4.115b, Diagnostic Code 7512; Gilbert, 1 Vet. App. 49.  

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

In this case, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned herein inadequate.  The Veteran's diabetes mellitus, type II, is evaluated as a disease of the endocrine system, his diabetic neuropathies are evaluated as diseases of the peripheral nerves, and his bladder paresthesia is evaluated as a disease of the genitourinary system.  Upon review, the Board finds the criteria of these evaluations specifically contemplate the level of occupational and social impairment caused by the Veteran's disabilities.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. §§ 4.115a, 4.119, 4.124a, Diagnostic Codes 7512, 7913, 8520.  During the pendency of the appeal, the Veteran's diabetes mellitus, type II, required insulin, a restricted diet, and regulation of activities.  His diabetic neuropathies were manifested by pain, weakness, and decreased sensation, and his bladder paresthesia was manifested by urinary frequency.  When comparing these disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluations assigned.  Evaluations in excess of those assigned are provided for certain manifestations of these disabilities, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds the criteria for the evaluations assigned more than reasonably describes the Veteran's disability level and symptomatology, and therefore, the schedular evaluations are adequate, and no referral is required.  See 38 C.F.R. §§ 4.115a, 4.119, 4.124a, Diagnostic Codes 7512, 7913, 8520; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Total disability rating based on individual unemployability (TDIU)

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disabilities in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, although the Veteran has asserted that his service-connected disabilities prevented him from working for the Department of Transportation, he does not contend that he is totally unemployable as a result of his disabilities.  Furthermore, the evidence indicates that the Veteran worked at least part-time until his retirement.  Accordingly, the Board concludes that the record does not raise a claim for entitlement to a TDIU.


ORDER

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, is denied prior to December 6, 2012.

Entitlement to a disability rating in excess of 40 percent for diabetes mellitus, type II, is denied on and after December 6, 2012.

Entitlement to a disability rating in excess of 10 percent for diabetic neuropathy of the left lower extremity is denied prior to November 4, 2008.

Entitlement to a disability rating in excess of 20 percent for diabetic neuropathy of the left lower extremity is denied from November 4, 2008, to December 5, 2012.

Entitlement to a disability rating in excess of 40 percent for diabetic neuropathy of the left lower extremity is denied on and after December 6, 2012.

Entitlement to a disability rating in excess of 10 percent for diabetic neuropathy of the right lower extremity is denied prior to November 4, 2008.

Entitlement to a disability rating in excess of 20 percent for diabetic neuropathy of the right lower extremity is denied from November 4, 2008, to December 5, 2012.

Entitlement to a disability rating of 20 percent, but no higher, for diabetic neuropathy of the right lower extremity is granted on and after December 6, 2012.

Entitlement to a disability rating of 20 percent, but no higher, for bladder paresthesia is granted on and after December 6, 2012.


REMAND

GERD and Obstructive Sleep Apnea

The Veteran asserts that he has GERD and obstructive sleep apnea proximately due to his diabetes mellitus, type II.  Alternatively, he contends that these disabilities are secondary to his PTSD.  An October 2009 VA examiner found the Veteran had not submitted any documentation indicating that esophageal reflux had a medical connection to diabetes mellitus.  In addition, the VA examiner found there was no evidence in current medical literature that diabetes was a cause of sleep apnea and opined that sleep apnea was not a chronic complication of diabetes.  Further, the VA examiner found there was no evidence in current medical literature that PTSD was a cause of either sleep apnea or GERD.  In March 2011, a VA examiner determined there was no evidence in the medical literature of a causality association of GERD and sleep apnea to diabetes mellitus.  According to the VA examiner, the conditions shared the same risk factors, such as obesity, but not causality.  Further, untreated sleep apnea could increase the risk of developing diabetes; however, diabetes did not lead to developing sleep apnea.
 
Upon review, the Board finds the VA opinions inadequate for purposes of determining entitlement to service connection.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the VA examiners did not did not comment upon whether the Veteran's service-connected diabetes mellitus, type II, and/or PTSD aggravated his GERD or obstructive sleep apnea.   Furthermore, the Board notes the March 2011 VA examiner did not have access to the Veteran's claims file.  Therefore, the Board finds remand is warranted in order to obtain additional opinions with respect to whether GERD and obstructive sleep apnea were permanently worsened beyond their natural progression by the Veteran's service-connected diabetes mellitus, type II, and/or PTSD.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. § 3.159.  

Hypertension

The Veteran asserts that his hypertension is proximately due to his diabetes mellitus, type II.  Alternatively, he contends that his hypertension is proximately due to his service-connected PTSD.  In October 2009, the VA examiner opined that the Veteran's hypertension was not a chronic complication of his diabetes mellitus, type II, as there was no evidence of proteinuria in the medical records.  In addition, the VA examiner found the Veteran had not submitted any documentation showing that hypertension was caused by PTSD.  Similarly, the December 2012 VA examiner did not find that hypertension was at least as likely as not due to or aggravated by diabetes mellitus, type II.  

Upon review, the Board finds the VA examinations and opinions inadequate for purposes of determining service connection.  First, the Board notes that neither VA examiner provided adequate rationale for the opinion that hypertension was not permanently aggravated by diabetes mellitus, type II.  Second, the October 2009 VA examiner did not provide an opinion as to whether hypertension was permanently aggravated by the Veteran's service-connected PTSD.  As such, the Board finds remand is warranted to determine whether the Veteran's hypertension was permanently aggravated by his service-connected diabetes mellitus, type II, and/or PTSD.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. § 3.159. 

Renal Insufficiency

The Veteran asserts that he has renal insufficiency proximately due to his service-connected diabetes mellitus, type II.  A December 2010 VA physician found there was no evidence of diabetic renal disease in the VA medical records and that the Veteran's mildly increased creatinine was more likely than not due to longstanding essential hypertension.  In December 2012, the VA examiner did not find that the Veteran had renal dysfunction caused or aggravated by his diabetes mellitus, type II.  Upon review, the Board finds the VA examination and opinion inadequate.  First, the Board notes that in March 2012 the Veteran reported that a urologist had told him that his kidney problems were due to his diabetes, and the assessment was chronic kidney disease.  In addition, a July 2013 VA treatment record reflects an assessment of chronic renal failure.  Based on this evidence, the Board finds additional VA examination is warranted to determine the etiology of any disability manifested by renal insufficiency.  

Finally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from June 2014 to the present.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the record all VA treatment records dated from June 2014 to the present for the Veteran.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified.

2. Forward the Veteran's claims file to the March 2011 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion as to the nature and etiology of the Veteran's GERD and obstructive sleep apnea.  After a review of the evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that GERD and obstructive sleep apnea were caused or aggravated by his service-connected diabetes mellitus, type II.  In addition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that GERD and obstructive sleep apnea were caused or aggravated by his service-connected PTSD.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinions, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Forward the Veteran's claims file to the December 2012 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion as to the nature and etiology of the Veteran's hypertension.  After a review of the evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus, type II.  In addition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused or aggravated by his service-connected PTSD.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinions, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of any disability manifested by renal insufficiency, to include chronic kidney disease.  The claims file and a copy of this Remand must be made available to the examiner for review in conjunction with the examination.  All medically indicated tests should be performed, and all pertinent symptomatology and findings must be reported in detail.

After a review of the evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any disability manifested by renal insufficiency was caused or aggravated by the Veteran's service-connected diabetes mellitus, type II.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

5. Thereafter, re-adjudicate the claims remanded herein.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


